MEMORANDUM DECISION
ON REHEARING

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Aug 16 2019, 8:43 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Steven Robbins                                            Curtis T. Hill, Jr.
Pendleton, Indiana                                        Attorney General of Indiana
                                                          Monika Prekopa Talbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Steven Robbins,                                           August 16, 2019
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          49A04-1709-PC-2143
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Kurt M. Eisgruber,
Appellee-Respondent                                       Judge
                                                          Trial Court Cause No.
                                                          49G01-0205-PC-140250



Baker, Judge.




Court of Appeals of Indiana | Mem. Dec. on Rehearing 49A04-1709-PC-2143 | August 16, 2019          Page 1 of 2
[1]   Steven Robbins has filed a petition for rehearing in this cause. We grant the

      petition for the limited purpose of correcting two statements made in our

      original decision. We stated that trial counsel had “reviewed all discovery

      provided by the State and conducted a considerable amount of discovery,

      including taking five depositions and other witness interviews.” Robbins v. State,

      No. 49A04-1709-PC-2143, at slip op. p. 6 (Ind. Ct. App. June 13, 2019).

      Evidently, when trial counsel took over the case, Robbins’s first attorney had

      already conducted the discovery. So, while trial counsel reviewed all of the

      discovery available, she, herself, did not actually take depositions or take any

      discovery.


[2]   Second, we stated that “there is no evidence in the record that counsel had any

      knowledge of Charrece’s existence.” Id. at 7. Apparently, Charrece’s name did

      appear on one document in a voluminous record; specifically, her name was on

      the police Incident History Detail report.


[3]   We hereby correct those two statements that we made in error. This does not,

      however, change our view of what the outcome should be. Our original result

      stands and we deny the petition for rehearing in all respects other than what we

      had already addressed herein.


      May, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Mem. Dec. on Rehearing 49A04-1709-PC-2143 | August 16, 2019   Page 2 of 2